OFPKE   OF THE ATTORNEY   GENERAL.   STllTE OF TLXILS

    JOHN      CORNYN




                                                    October lo,2000



The Honorable Louis W. Comadt, Jr.                           Opinion No. JC-0291
Criminal District Attorney
Kaufman County Courthouse                                    Re: Whether a county development district created
Kaufman, Texas 75 142                                        under chapter 383 of the Local Government Code is
                                                             authorized to levy ad valorem taxes and whether,
                                                             under chapter 383, a county development district
                                                             may construct     infrastructure for a residential
                                                             subdivision   (RQ-0230)

Dear Mr. Conradt:

        You ask whether a county development district created under chapter 383 of the Local
Government Code is authorized to levy ad valorem taxes and whether, under chapter 383, a county
development district may construct infrastructure for a residential subdivision.’ We conclude that
a county development district is not authorized to levy ad valorem taxes. We also conclude that a
county development district may undertake only those projects that are consistent with the purpose
of chapter 383 - “providing incentives for the location and development of projects in certain
counties to attract visitors and tourists.” TEX. Lot. GOV’T CODE ANN. 5 383.002 (Vernon 1999)
(statement of legislative intent).

         We begin with a brief review of Local Government Code, chapter 383, the County
Development District Act, (“chapter 383” or the “Act”), which permits the commissioners court of
a county with a population of 400,000 or less, on the petition of landowners in a proposed district,
to create a county development district. See id. $5 383.001 (title); ,021 (creation of district); .022
(landowner petition).

          The Act includes both a statement of legislative intent and legislative findings that indicate
that the purpose of a county development district is to develop public improvements to attract
visitors and tourists to the county. The statement of legislative intent provides that the chapter
“furthers the public purpose of developing and diversifying the economy of this state by providing
incentives for the location and development of projects in certain counties to attract visitors and
tourists.” Id. 5 383.002. Section 383.003 consists of the following legislative findings:




      ‘See LetterfromHonorableLouisW. Conradt,Jr.,KaufmanCountyCriminalDistrictAttorney,to Honorable
JobnComyn, TexasAttorneyGeneral(May 3,200O) (on tile with opinion Committee)[hereinafter
                                                                                       RequestLetter].
The Honorable Louis W. Conradt, Jr. - Page 2          (Jc-0291)




                      (a) Small and medium-sized counties in this state need incentives
                 for the development of public improvements to attract visitors and
                 tourists to those counties, and those counties are at a disadvantage in
                 competing with counties in other states for the location and
                 development      of projects that attract visitors by virtue of the
                 availability and prevalent use of financial incentives in other states.

                      (b) The means and measures authorized by this chapter are in the
                 public interest and serve a public purpose of this state in promoting
                 the economic welfare of the residents of this state by providing
                 incentives for the location and development in certain counties ofthis
                 state of projects that attract visitors and tourists and that result in
                 employment and economic activity.

                     (c) The creation of development districts is essential to         the
                 accomplishment of Section 52-a, Article III, Texas Constitution,     and
                 to the accomplishment of the other public purposes stated in         this
                 chapter and further serves the purpose of Section 59, Article XVI,   and
                 Section 52, Article III, Texas Constitution.

Id. 4 383.003.

          Section 383.061 provides that a county development      district has the following general
powers:

                     (a) A district may acquire and dispose of projects and has all of
                 the other powers, authority, rights, and duties that will permit
                 accomplishment of the purposes for which the district was created.

                      (b) The district has the powers of a municipal management
                 district created under Chapter 375 to the extent not inconsistent with
                 this chapter.

                     (c) The district has the power to provide for general promotion
                 and tourist advertising of the district and its vicinity and to conduct
                 a marketing program to attract visitors, any of which may be
                 conducted by the district pursuant to contracts for professional
                 services with persons or organizations selected by the district.

Id. 5 383.061.   The term “project” is defined by reference to section 4B(a)(2) of the Development
Corporation    Act of 1979, see id. 5 383.004(S), which provides as follows:
The Honorable   Louis W. Conradt, Jr. - Page 3        (Jc-02g1)




                     “Project” means land, buildings, equipment, facilities, and
                improvements included in the definition of that term under Section 2
                ofthis Act, and includes job training as provided by Section 38 ofthis
                Act. For purposes of this section, the term includes recycling
                facilities,   and land, buildings,       equipment,   facilities,  and
                improvements found by the board of directors to:

                            (A) be required or suitable for use forprofessiorial and
                    amateur (including children’s) sports, athletic, entertainment,
                    tourist, convention, and public park purposes and events,
                    including stadiums, ball parks, auditoriums, amphitheaters,
                    concert halls, learning centers, parks and park facilities, open
                    space improvements,          municipal    buildings,    museums,
                    exhibition facilities, and related store, restaurant, concession,
                    and automobile parking facilities, related area transportation
                    facilities, and related roads, streets, and water and sewer
                    facilities, and other related improvements that enhance any of
                    those items;

                            (B) promote or develop new or expanded business
                    enterprises, including a project to provide public safety
                    facilities,  streets and roads,       drainage   and related
                    improvements,     demolition of existing structures, general
                    municipally     owned     improvements,     as well as any
                    improvements or facilities that are related to any of those
                    projects and any other project that the board in its discretion
                    determines promotes or develops new or expanded business
                    enterprises; or

                          (C) be required or suitable for the promotion of
                    development and expansion of affordable housing, as defined
                    by 42 U.S.C. Section 12745.

TEX. REV. CIV. STAT. ANN. art. 5190.6, 5 4B(a)(2) (Vernon Supp. 2000).

         Subchapter E authorizes a county development district to issue bonds to defray the costs of
a project.   See TEX. Lot. GOV’T CODE ANN. 4s 383.081-,084 (Vernon 1999). Subchapter F
expressly authorizes a county development district to impose a sales and use tax if authorized by a
majority of the qualified voters of the district voting at an election called for that purpose. See id.
5 383.101. The sales and use tax must be approved by the voters in the election to confirm the
creation of the district, see id. 5s 383.030-,034, and the district’s board may subsequently increase
or decrease the tax rate only with the approval of the electorate, see id. § 383.104. Taxes collected
under subchapter F “may be used only for the purposes for which the district was created.” Id.
The Honorable    Louis W. Conradt, Jr. - Page 4        (3c-02g1)




4 383.105. In addition, section 352.107 ofthe Tax Code authorizes a county commissioners court
in a county with a population of less than 400,000 to impose a hotel occupancy tax within the
boundaries of a county development district and to remit the taxes to the district, which may use the
taxes “for the purposes for which sales and use tax proceeds may be used by the district.” TEX. TAX
CODE ANN. 5 352.107 (Vernon Supp. 2000). A district may pledge the revenue derived from these
taxes to the payment of bonds issued by the district. See TEX. Lot. GOV’T CODE ANN. 5 383.105
(Vernon 1999); see also id. 5 383.082(l) (authorizing board of district to provide for payment on
bonds from taxes).

          First, we consider whether a county development district is authorized to levy an ad valorem
tax. In considering this question, we are guided by the legal principle that “[tlhe power to tax
belongs to the sovereignty. It can only be exercised by a subordinate corporate body when delegated
to it either by the Constitution or by the legislature . .” Tri-City Fresh Water Supply Dist. No. 2
v. Mann, 142 S.W.2d 945,948 (Tex. 1940). As a result, “such power cannot exist by implication.
A political subdivision of a state . . has no inherent power to levy taxes, and if the power exists
at all, it must be expressly granted.” Ripley v. Trinity River Canal and Conservancy Dist., 88
S.W.2d 752,756 (Tex. Civ. App.-Dallas 1935, writ ref d) (citedwithapproval       inMann, 142 S.W.2d
at 948-49). The power to tax must be “‘plainly and unmistakably conferred.“’ State v. Houston &
Tex. Cenf. Ry. Co., 209 S.W. 820,822 (Tex. Civ. App.-Galveston 1919, no writ) (citation omitted)
(cited with approval inMann, 142 S.W.2d at 948). Finally, a statute conferring the power to tax “‘is
to be strictly construed, and must be closely followed.“’ Mann, 142 S.W.2d at 948 (citation
omitted). Accordingly, we review chapter 383 to determine whether the legislature has plainly and
unmistakably conferred county development districts with the power to levy an ad valorem tax.

         Chapter 383 does not plainly and unmistakably confer county development districts with the
power to levy an ad valorem tax. Chapter 383 makes no mention of ad valorem taxes. The only tax
that chapter 383 expressly authorizes a county development district to levy is the sales and use tax.
Chapter 383 provides for this power and its execution in great detail. See TEX. Lot. GOV’T CODE
ANN. $3 383.030 (requiring temporary board ofdirectors to conduct election in the district to confirm
creation of the district and “authorize a sales and use tax”); .03 1 (requiring order calling an election
to state “proposed rate of sales and use tax for the district”); .033 (required ballot language, including
language regarding sales and use tax); . 10 1 (authorizing sales and use tax); ,102 (rules governing
imposition, computation, administration, and governance of sales and use tax); .103 (permissible
sales and use tax rates); .104 (procedures to abolish or change sales and use tax rate); ,105 (use of
sales and use tax); ,106 (limitations on sales and use tax rate) (Vernon 1999). The detailed provision
in chapter 383 for the sales and use tax suggests that the legislature did not intend county
development districts to wield any other taxing authority.

        Nor is there an independent constitutional basis for such a tax. The chapter 383 legislative
findings state that a county development district “serves the purpose of Section 59, Article XVI, and
Section 52, Article III, Texas Constitution,” id. 5 383.003(c), two constitutional provisions that
authorize county, road district, and conservation and reclamation district ad valorem taxes. See TEX.
The Honorable Louis W. Conradt, Jr. - Page 5          (JC-0291)




CONST. art. III, $52; id. art. XVI, 9 59. Neither constitutional provision provides express authority
for a county development district to levy an ad valorem tax without implementing legislation.

          We have received several briefs urging us to conclude that county development districts are
authorized to levy ad valorem taxes by reference to other statutory provisions. A brief submitted on
behalf of the Kaufinan County Development District No. 1, for example, contends that county
development districts are authorized to levy ad valorem taxes by section 383.081 of the Local
Government Code, which provides that a district may issue bonds “for the purpose of defraying all or
part of the cost of any project as provided in this chapter.” TEX. Lot. GOV’T CODE ANN. 5 383.081
(Vernon 1999)’ Section 383.081 also states that sections 375.201 through 375.208 of the Local
Government Code apply to a county development district “to the extent not inconsistent with this
chapter.” Id. Chapter 375 of the Local Government Code establishes municipal management
districts. Sections 375.201 through 375.208 comprise subchapter J of chapter 375, which governs
the authority of municipal management districts to issue bonds. The brief contends that because
section 375.201 permits a municipal management district to issue bonds payable Born ad valorem
taxes, county development districts must also have the authority to levy ad valorem taxes to pay their
bonds. See KCDD Brief, note 2, at 9-10.

         The brief also relies on section 383.061 (b), which provides that a county development district
“has the powers of a municipal management district created under Chapter 375 to the extent not
inconsistent with this chapter.” TEX. LOC. GOV’TCODE ANN. 5 383.061(b) (Vernon 1999); see also
KCDD Brief, note 2, at 10-12. The brief notes that under section 375.091(a), a municipal
management district has the same powers as a conservation and reclamation district created under
article XVI, section 59 of the Texas Constitution, “including those conferred by Chapter 54, Water
Code,” see TEX. Lot. GOV’T CODE ANN. 4 375.091(a) (Vernon 1999), and that municipal utility
districts created under chapter 54 of the Water Code are expressly authorized to levy ad valorem
taxes to pay bonds, see TEX. WATER CODE ANN. 4 54.601 (Vernon 1972). See KCDD Brief, note
2, at 10-12.

          We disagree that references in chapter 383 to provisions in chapter 375 establish express
statutory authority for county development districts to levy ad valorem taxes. Given the special
nature of the power to levy ad valorem taxes and the courts’ insistence that the power to tax be
expressly conferred, we believe that had the legislature intended to authorize county development
districts to levy ad valorem taxes, it would have made express mention ofthat power in chapter 383.
Indeed, we believe that the comparison between the chapters 375 and 383 is instructive. Unlike
chapter 383, which makes no mention of ad valorem taxes, chapter 375 expressly authorizes
municipal management districts to levy ad valorem taxes. Section 375.091(c) expressly provides
that a municipal management district has all the powers of road districts and road utility districts
created under article III, section 52 of the Texas Constitution, “including the power to levy ad
valorem taxes for . roads and turnpikes” and “mass transit systems.” TEX. LOC. GOV’TCODE ANN.


      2Brief from Mr. Tom Leonard,Leonard,Hurt,Frost,Lilly & Levin, PC., Attorneysat Law, to Hoaorable
JohnComyn at 9-10 (July23,200O) (on fl1e withOpinion Committee) [hereinafter KCDD Brief].
The Honorable Louis W. Conradt, Jr. - Page 6          (Jc-02g1)




8 375.091(c) (Vernon 1999). In addition, chapter 375 specifically provides for the approval by the
voters of any bonds payable t?om taxes. Under section 375.244, bonds payable horn taxes may not
be issued ‘unless approved by a majority or any larger percentage if required by the constitution of
the qualified voters in the district voting at an election for that purpose.” Id. 5 375.244(a). Chapter
383 contains no such provisions and it would not be appropriate for this oftice to insert them into
the statute. See Cameron v. Terre11& Garrett, Inc., 618 S.W.2d 535, 540 (Tex. 1981) (“[Elvery
word excluded from a statute must also be presumed to have been excluded for a purpose. Only
when it is necessary to give effect to the clear legislative intent can we insert additional words or
requirements into a statutory provision.“); see also Laidlaw Waste Sys., Inc. v. City of Wilmer, 904
S.W.2d 656,659 (Tex. 1995) (stating that language excluded t?om a statute “must.            be presumed
to have been excluded for a purpose”).

          Our conclusion that the power of a county development district to levy ad valorem taxes is
not supported by general references to the statutory authority of other entities, with absolutely no
mention of the power to levy ad valorem taxes in chapter 383, is also supported by comparison of
chapter 383 to other statutes that expressly provide the authority to levy ad valorem taxes in
accordance with chapter 375. Significantly, the legislature has expressly vested a number of entities
with the power to levy ad valorem taxes in accordance with chapter 375. Chapter 376 of the Local
Government Code establishes ten specific municipal management districts. Eight of these districts
are expressly provided “the power to impose ad valorem taxes.      in accordance with Chapter 375.”
See TEX. Lot. GOV’T CODE ANN. @ 376.012(a)(5) (powers of Houston Downtown Management
District); .052(a)(4) (powers of Westchase Area Management District); .090(a)(4) (powers of Greater
Greenspoint Management District); .122(4) (powers of First Colony Management District); .221(4)
(Powers of Harris County Improvement District No. 2); .271(4) (powers of Greater East End
Management District); .313(c) (p owers ofMidtown Management District);’ .31 l(4) (powers of East
Downtown Management District)4 (Vernon 1999 & Supp. 2000). In addition, one of the special
municipal management districts is authorized to levy ad valorem taxes for a purpose specified in
chapter 375, but in accordance with chapter 49 of the Water Code, rather than chapter 375. See id.
5 376.160(6) (Vernon Supp. 2000) (powers of Upper Kirby Management District). Chapter 383
lacks any such express reference to the authority to levy ad valorem taxes in accordance with chapter
375. If the legislature had intended to vest county development districts with the authority to levy
ad valorem taxes in accordance with chapter 375, it would have done so expressly, as it did in these
statutes in chapter 376. This office cannot insert the power to levy an ad valorem tax into chapter
383. See Laidlaw Waste Sys. Inc., 904 S.W.2d at 659; Cameron, 618 S.W.2d at 540.

         Finally, where a statute provides for and limits a power in some detail, it is not appropriate
to adopt additions to that power by statutory reference to the powers of similar entities, even where
the legislature has generally referenced those other entities’ powers. See San Antonio Union Jr.
College Disk v. Daniel, 206 S.W.2d 995, 997 (Tex. 1947) (remsing to find junior college district


       ‘As addedby Act of May 26,1999,76tb Leg., RS., ch. 1017, $1,1999 Tex. Gen. Laws 3801.

       ‘As addedby Act of May 29, 1999,76th Leg., R.S., ch. 1493,s 1,1999 Tex. Gen. Laws 5141
The Honorable    Louis W. Conradt, Jr. - Page 7       (Jc-02g1)




authority to issue refunding bonds in referenced statutes governing school districts because
legislature spoke specifically on purposes for which junior college district could issue bonds; “we
may reasonably suppose that it did so fully. . . [The statute] is complete within itself and therefore
exclusive.“).    Because the legislature has spoken specifically with respect to the taxes a county
development district is authorized to levy, we may reasonably conclude that it has done so fully and
exclusively. Given that chapter 383 speaks fully and exclusively to county development districts’
authority to tax, it is not appropriate to incorporate the power to levy an ad valorem tax by reference
to the powers of municipal management districts under chapter 375. Cf: id. And, given that chapter
383 fully and exclusively governs the authority of a county development corporation to levy taxes,
the power to levy ad valorem taxes granted to municipal management districts by chapter 375 is
inconsistent with the authority conferred on county development districts by chapter 383. See TEX.
LOC. GOV’T CODE ANN. 55 383.061(b) (stating that “[tlhe district has the powers of a municipal
management district created under Chapter 375 to the extent not inconsistent with this chapter.“);
,081 (“Sections 375.201 through 375.208 [governing the authority of a municipal management
district to issue bonds] apply to a district to the extent not inconsistent with this chapter.“) (Vernon
1999) (emphasis added).

         Next, we address whether a county development district may construct intiastructure for a
new residential subdivision. See Request Letter, supra note 1, at 3. We understand that the county
development district in your county has undertaken a project to finance water, sewer, drainage and
road facilities to serve homes over 150 acres, an elementary school, an office building and strip mall,
a day care facility, 120 acres of parks and open space, a swim center, a church, 50 acres of right-of-
way and streets, and water supply and sewage treatment facilities to serve an additional 400 acres.
See KCDD Brief, supra note 2, at 3. We conclude that a county development district is not
authorized to construct infrastructure for a residential subdivision unless the project will promote
and develop tourism in the county.

         A county development district is authorized to “acquire and dispose of projects and has al1
of the other powers, authority, rights, and duties that will permit accomplishment of the purposes
for which the district was created.” TEX. Lot. GOV’T CODE ANN. § 383.061(a) (Vernon 1999); see
also id. 5 383.105 (county development district may use sales and use taxes collected under chapter
383 only for the “purposes for which the district was created”). Although the term “project” is
broadly defined by reference to a definition of that term in the Development Corporation Act of
 1979, see id. 3 383.004(S) (defining “project” by reference to article 5 190.6, section 4B(a)(2) of the
Revised Civil Statutes), various provisions of chapter 383 make it clear that county development
district projects must be limited to the purpose of attracting visitors and tourists. As its statement
of legislative intent conveys, the overarching purpose of chapter 383 is to provide “incentives for
the location and development of projects in certain counties to attract visitors and tourists.” Id.
$383.002. That a county development district is limited to projects consistent with this purpose is
also clear from the legislative findings in section 383.003, which states that smaller counties need
“incentives for the development of public improvements to attract visitors and tourists to those
counties,” id. 5 383.003(a), and declares that the means and measures authorized by chapter 383
serve the public purpose of promoting economic welfare by providing incentives for “projects that
The Honorable Louis W. Conradt, Jr. - Page 8          (Jc-02g1)




attract visitors and tourists and that result in employment and economic activity,” id. 5 383.003(b).
Furthermore, apetitionproposing      acounty development corporationmust state that the district “will
serve the purpose of attracting visitors and tourists to the county,” id. 3 383.023(5), and, upon
receiving a petition, the commissioners court must determine whether aproposed district and project
“would serve the public purpose of attracting visitors and tourists to the county,” id. 5 383.027.

         In support of the proposition that a county development district may construct residential
development infrastructure, it has been suggested that, under chapter 383, the term “project” includes
any improvement that causes people to come and go from an area because, although the term
“tourist” means a person who travels to a destination for recreation or pleasure, the word “visitor”
should be broadly defmed to mean “a person who goes or comes to a particular place” for any other
reason.    KCDD Brief, supra note 2, at 18. The brief submitted by the Kautinan County
Development District No. 1 contends, for example, that the term “visitor” should be construed to
include people who come to a location to purchase houses, to work in office and retail buildings, to
build homes, to perform construction contracts, to operate parks, roads, and utility systems, or to sell
goods and services. See id. at 18-19. We disagree with this expansive reading of the term for two
reasons.

         First, we believe that it is clear from the face of chapter 383 that the phrase “visitors and
tourists” is intended to refer to people who travel for recreation or pleasure, rather than people who
come and go from an area for any reason. The ballot language for an election approving the creation
of a county development district and the sales and use tax levy must state that the district is created
and the tax is to be used “for the promotion and development of tourism,” TEX. Lot. GOV’T CODE
ANN. 5 383.033(b) (Vernon 1999). Similarly, the ballot language in an election to decrease or
abolish the sales and use tax must indicate that the tax is “used for the promotion and development
oftourism.” Id. ~383.104(b);seeaIsoRobbinsv.LimestoneCounty,268S.W.915,919(Tex.                   1925)
(taxes levied and collected for particular purpose may not be diverted to purposes other than for
which they were voted). The legislature’s selection of this language to inform voters of the purpose
of a county development district indicates that the legislature intended county development districts
to undertake projects to promote and develop tourism rather than general, everyday comings and
goings.

         Furthermore, chapter 383’s statement ofpurpose and legislative findings establish that the
Act is intended to foster economic development by authorizing projects that attract tourists rather
than general economic development.       By contrast, a number of other statutes establish special
entities, such as municipal management districts and development corporations, to finance projects
to promote general economic development. See, e.g., TEX. LOC. GOV’TCODE 5 375.001(b) (Vernon
 1999) (“The creation of each [municipal management] district is necessary to promote, develop,
encourage, and maintain employment, commerce, economic development, and the public welfare
in the commercial areas of municipalities and metropolitan areas of this state.“); TEX. REV. CIV.
STAT. ANN. art. 5190.6 (Vernon 1987 & Supp. 2000) (authorizing          creation of development
corporations to promote business development). Chapter 383 does not authorize general economic
development projects.
The Honorable Louis W. Conradt, Jr. - Page 9            (Jc-02g1)




        As we have noted, chapter 383 vests county development districts with the powers of
municipal management districts created under chapter 375. Although one could argue that chapter
383 vests county development districts with the general authority to promote economic development
by reference to chapter 375, this construction is foreclosed by chapter 383’s clear statement of
purpose and the legislative findings. See TEX. Lot. GOV’T CODE ANN 3s 383.002, .003 (Vernon
1999). The general purpose of municipal management districts to promote general economic
development is inconsistent with the more narrow purpose of county development districts to
promote the economic welfare of residents ofthis state by providing for projects that attract visitors
and tourists. See id. § 383.061(b) (noting that “[tlhe district has the powers of a municipal
management district created under Chapter 375 to the extent not inconsistent with this chapter.“)
(emphasis added). Clearly, the purpose of chapter 383 is more limited in scope, and a county
development district’s authority to undertake projects is so limited.

         Second, the Code Construction Act provides that words and phrases are to be read in context
and construed according to the rules of grammar and common usage; words and phrases that have
acquired a technical or particular meaning, whether by legislative definition or otherwise, are to be
construed accordingly. SeeTEx. GOV’TCODEANN 5 311.011 (Vernon 1998). The phrase “visitors
and tourists” is used in several statutes that provide financing mechanisms for public improvements.
In each case, the pertinent governmental entity is authorized to finance improvements related
to the tourist and travel industry as opposed to general economic development.                     See, e.g.,
id. 5 1371.001(2)(C) (Vernon 2000) (authorizing county to issue securities for “a public improve-
ment . . that serves the purpose of attracting visitors and tourists to the county, including a civic
center, auditorium, exhibition hall, coliseum, stadium, or parking area”) (emphasis added); id.
$ 1477.302(l) (authorizing certain counties to construct “a public improvement or facility to attract
visitors or tourists to the county, including a civic center, a civic center building, an auditorium, an
exhibition hall, a coliseum, stadium, or other sports facility”) (emphasis added); TEX. Lot. GOV’T
CODE ANN. $306.032(b), (c) (Vernon 1999) (authorizing certain municipal park board to construct
‘~ublicparkr,pZay~oaygrounds,  or other facilities that serve the purpose of attracting visitors and tourists
to the municipality” and to manage and control other facilities that serve that purpose, including
“park&] . civic centers, civic center buildings, auditoriums, exhibition halls, or coliseum&]
marinas or cruise ship terminalfacilities[,] . . . hotels or motels[,] . . , parking. . , [and] trolley
transportation systems”) (emphasis added).

         We note in particular that chapters 35 1 and 352 of the Tax Code authorize cities and counties
to collect hotel occupancy taxes, whichmay be used only to promote tourism and the convention and
hotel industry. See TEX. TAX. CODE ANN. 4s 351.101 (Vernon Supp. 2000) (municipal hotel
occupancy tax to be used “only to promote tourism and the convention and hotel industry”);
352.1015(e) (county hotel occupancy tax to be used “in a manner directly enhancing and promoting
tourism and the convention and hotel industry”).        Chapter 352 authorizes counties of a certain
population to use the county hotel occupancy tax for “general promotion and tourist advertising of
the county and its vicinity and conducting a solicitation program to attract conventions and visitors,
any of which may be conducted by the county or through contracts with persons or organizations
The Honorable     Louis W. Conradt, Jr. - Page 10 (X-0291)




selected by the county.” Id. 5 352.101(3). Chapter 383 uses almost identical language, authorizing
a county development district “to provide for general promotion and tourist advertising ofthe district
and its vicinity and to conduct a marketing program to attract visitors, any of which may be
conducted by the district pursuant to contracts for professional services with persons or organizations
selected by the district.” TEX. LOC. C&VT CODE ANN. $j383.061(c) (Vernon 1999). Clearly, these
two provisions use the words “tourist” and “visitor” in the same way.

         The Kauhnan County Development District No. 1 brief relies on chapter 351 of the Tax
Code’s definition of the term “tourist” in section 35 1.001(7) as “an individual who travels horn the
individual’s residence to a different municipality, county, state, or country for pleasure, recreation,
education or culture,” TEX. TAX CODE ANN. § 351.001(7) (Vernon Supp. 2000). The brief suggests
that the term “visitor” must necessarily refer to people who travel for any other purposes. See
KCDD Brief, supra note 2, at 18-21. We believe, however, that section 351.001 supports the
opposite conclusion. Legislative intent is to be determined from the entire act and not simply horn
isolated portions of the act. Jones Y. Fowler, 969 S.W.2d 429,432 (Tex. 1998). Subsection (9) of
section 351.001, which the brief appears to overlook, defines the phrases “‘[vlisitor information
center’ or ‘tourism information center”’ as “a building or a portion of a building used to distribute
or disseminate information to tourists,” TEX. TAX CODE ANN. 4 351.001(g) (Vernon Supp. 2000)
indicating that the words “visitor” and “tourist” have much the same meaning.

          In sum, based on chapter 351 of the Tax Code and the other statutes authorizing public
improvements to attract visitors and tourists, we believe that the phrase “visitors and tourists” has
acquired a technical meaning in public finance law of this state that denotes people who travel to a
destination for recreation or pleasure as opposed to people who come and go from a location in the
course of everyday activities. In light of the plain language of chapter 383 and this technical
meaning of the phrase “visitors and tourists,” we conclude that a county development district is
limited to projects that will promote tourism in the county. Accordingly, we conclude that chapter
383 does not authorize a county development district to undertake a project that will not promote
tourism in the county. Although we cannot exclude the possibility as a matter of law, it seems
highly unlikely that a residential subdivision would promote tourism in the county. However,
whether a particular project will promote tourism in the county is a question of fact for the
reasonable determination of the county commissioners court in the first instance, subject to judicial
review for abuse of discretion. This office, which does not find facts,’ cannot resolve whether a
particular project will promote tourism in the county or whether a commissioners court has abused
its discretion in making that determination. C$ Tex. Att’y Gen. LO-95-072, at 3 (“Although it seems
unlikely that the construction of sewer facilities in a residential subdivision would promote or
develop new or expanded business enterprises [within the meaning of the Development Corporation
Act of 19791, we cannot exclude the possibility as a matter of law. Furthermore, a board’s
determination would be reviewed under an abuse of discretion standard. Whether the board abused



       ‘SeeTex.An’yGen.Op.Nos. JC-0020(1999)at2(“[1]) nvestigation      andresolutionof factquestions. cannot
be done in the opinion process.‘); M-187 (1968) at 3 (“[Tjhis office is withoutauthorityto make       factual)
determinations.“);
                 O-291 1 (1940) at 2 (“[TJbis  presentsa fact questionwhichwe areunableto answer.“).
The Honorable   Louis W. Conradt, Jr. - Page 11 (Jc-n2g1)




its discretion would require the resolution   of factual issues and therefore would be beyond the
purview of the opinion process.“).



                                       SUMMARY

                         A county development district created under chapter 383 of
                the Local Government Code is not authorized to levy ad valorem
                taxes. A county development district may undertake a project only
                if it is consistent with the purpose of chapter 383 - “providing
                incentives for the location and development of projects in certain
                counties to attract visitors and tourists.” TEX. Lot. GOV’T CODE
                ANN. 5 383.002 (Vernon 1999) (statement of legislative intent).




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General - Opinion Committee